                                            Case 4:20-cv-08942-DMR Document 22 Filed 03/29/21 Page 1 of 11




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        OLADAPO OLAJIDE,                                  Case No. 20-cv-08942-DMR
                                   8                      Plaintiff,
                                                                                              ORDER ON DEFENDANTS' MOTION
                                   9                v.                                        TO DISMISS COMPLAINT AND
                                                                                              MOTION TO DECLARE PLAINTIFF
                                  10        STATE OF CALIFORNIA, et al.,                      VEXATIOUS
                                  11                      Defendants.                         Re: Dkt. Nos. 8, 15
                                  12             Pro se Plaintiff Oladapo Olajide aka Ronald Olajide filed a complaint against the State of
Northern District of California
 United States District Court




                                  13   California and California Attorney General Xavier Becerra for “fraudulent violation of civil

                                  14   rights.” He subsequently filed a motion for a preliminary injunction. [Docket No. 4.] Defendants

                                  15   move pursuant to Federal Rule of Civil Procedure 12(b)(6) to dismiss the complaint for failure to
                                       state a claim. [Docket No. 8 (Mot. to Dismiss).] They also move for an order declaring Olajide a
                                  16
                                       vexatious litigant. [Docket No. 15 (“VL Mot.”).] The court held a hearing on both motions on
                                  17
                                       March 25, 2021. For the following reasons, Defendants’ motions are granted. Olajide’s motion is
                                  18
                                       denied.
                                  19
                                       I.        MOTION TO DISMISS
                                  20
                                                 A. Legal Standard
                                  21
                                                 A motion to dismiss under Rule 12(b)(6) tests the legal sufficiency of the claims alleged in
                                  22
                                       the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th Cir. 1995).
                                  23
                                       When reviewing a motion to dismiss for failure to state a claim, the court must “accept as true all
                                  24
                                       of the factual allegations contained in the complaint,” Erickson, 551 U.S. at 94 (2007) (citation
                                  25
                                       omitted), and may dismiss a claim “only where there is no cognizable legal theory” or there is an
                                  26
                                       absence of “sufficient factual matter to state a facially plausible claim to relief.” Shroyer v. New
                                  27
                                       Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (citing Ashcroft v. Iqbal, 556
                                  28
                                         Case 4:20-cv-08942-DMR Document 22 Filed 03/29/21 Page 2 of 11




                                   1   U.S. 662, 677-78 (2009); Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001)) (quotation marks

                                   2   omitted). A claim has facial plausibility when a plaintiff “pleads factual content that allows the

                                   3   court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

                                   4   Iqbal, 556 U.S. at 678 (citation omitted). In other words, the facts alleged must demonstrate

                                   5   “more than labels and conclusions, and a formulaic recitation of the elements of a cause of action

                                   6   will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007) (citing Papasan v. Allain, 478

                                   7   U.S. 265, 286 (1986)); see Lee v. City of L.A., 250 F.3d 668, 679 (9th Cir. 2001), overruled on

                                   8   other grounds by Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

                                   9          Pro se pleadings must be liberally construed and “held to less stringent standards than

                                  10   formal pleadings drafted by lawyers.” Erickson, 551 U.S. at 94. The Ninth Circuit has held that

                                  11   “where the petitioner is pro se,” courts have an obligation, “particularly in civil rights cases, to

                                  12   construe the pleadings liberally and to afford the petitioner the benefit of any doubt.” Bretz v.
Northern District of California
 United States District Court




                                  13   Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc). “However, a liberal interpretation of

                                  14   a civil rights complaint may not supply essential elements of the claim that were not initially

                                  15   pled.” Ivey v. Bd. of Regents of the Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982).

                                  16          B. Discussion
                                  17          Olajide’s complaint is very difficult to understand. It appears to allege that then-California

                                  18   Attorney General Becerra “knowingly caused statements to be published” on the Attorney

                                  19   General’s website about the “strong and vigorous enforcement of federal and state civil rights

                                  20   laws” and that this statement is false. Compl. 2-3. The complaint also appears to allege that

                                  21   Olajide’s private property has been seized, but the only allegation that seems to connect to this

                                  22   claim is that Olajide “discovered that public charges under Becerra’s enforcement of state law

                                  23   immediately reduced the economical value of his private business to be worthless because . . . he

                                  24   must labor to tender Things . . . in payment of Debts established by state law.” Compl. ¶¶ 5, 7, 11,

                                  25   12. The complaint otherwise includes no factual allegations to support a claim that Olajide’s

                                  26   property has been seized, including identifying the property, the circumstances of the seizure, or

                                  27   the person or persons responsible for the seizure.

                                  28          The complaint also makes vague references to Becerra being part of a “conspiracy,” and
                                                                                            2
                                         Case 4:20-cv-08942-DMR Document 22 Filed 03/29/21 Page 3 of 11




                                   1   the “imprint[ing] of Olajide’s name within public documents” by Becerra’s deputy, id. at ¶ 10, as

                                   2   well as references to Olajide’s race “being identified as ‘black’” and the “first KKK Act,” but the

                                   3   import of these references is not explained. See generally Compl.

                                   4          When asked to clarify his claims at the hearing, Olajide explained that he seeks to bring a

                                   5   fraud claim based on the statement on the Attorney General’s website about “strong and vigorous

                                   6   enforcement” of civil rights laws. He alleges that this statement is false because the Attorney

                                   7   General is not enforcing civil rights laws on Olajide’s behalf as a Black man. From there, the

                                   8   court was unable to understand Olajide’s explanation of his fraud claim, including his statements

                                   9   about tendering “gold coin and silver” for debts instead of “commercial cotton paper.”

                                  10          Liberally construing the complaint, Olajide appears to bring two claims for relief: 1) a

                                  11   claim for fraudulent misrepresentation based on statements published on the California Attorney

                                  12   General’s website, id. at ¶ 15; and 2) a claim pursuant to 42 U.S.C. § 1983 (“Section 1983”) based
Northern District of California
 United States District Court




                                  13   on Becerra’s alleged “depriv[ation]” of Olajide’s right to “enjoy[ ] private property rights” secured

                                  14   by the Fourteenth Amendment. Id. at ¶ 21.

                                  15          C. Discussion
                                  16          As noted, the complaint appears to allege two claims for relief: 1) a claim for fraudulent

                                  17   misrepresentation; and 2) a Section 1983 claim for violation of the Fourteenth Amendment.

                                  18          A claim for fraudulent misrepresentation requires that Olajide establish (1) a

                                  19   misrepresentation, (2) knowledge of falsity, (3) intent to defraud, i.e., to induce reliance, (4)

                                  20   justifiable reliance, and (5) resulting damage. Robinson Helicopter Co., Inc. v. Dana Corp., 34

                                  21   Cal. 4th 979, 990 (2004); Kearns v. Ford Motor Co., 567 F.3d 1120, 1126 (9th Cir. 2009).

                                  22          As noted, Olajide stated that his misrepresentation claim is based on a statement published

                                  23   on the California Attorney General’s website about the “strong and vigorous enforcement of

                                  24   federal and state civil rights laws.” Compl. 2, ¶ 15 (citing https://oag.ca.gov/civil). The complaint

                                  25   fails to state a claim for misrepresentation because it does not allege how this statement is a

                                  26   misrepresentation. Olajide appears to seek to hold Becerra responsible for the statement, but he

                                  27   does not allege that Becerra knew the statement was false, made the statement with the intent to

                                  28   induce others’ reliance on the statement, that Olajide justifiably relied on the statement, or that
                                                                                          3
                                             Case 4:20-cv-08942-DMR Document 22 Filed 03/29/21 Page 4 of 11




                                   1   Olajide suffered damage.

                                   2            As to Olajide’s second claim, Section 1983 “creates a cause of action against any person

                                   3   who, acting under color of state law, abridges ‘rights, privileges, or immunities secured by the

                                   4   Constitution and laws’ of the United States.” Save Our Valley v. Sound Transit, 335 F.3d 932,

                                   5   936 (9th Cir. 2003) (quoting 42 U.S.C. § 1983). “Section 1983 has a causation requirement, with

                                   6   liability extending to those state officials who ‘subject[ ], or cause[ ] to be subjected,’ an

                                   7   individual to a deprivation of his federal rights.” Lacey v. Maricopa Cty., 693 F.3d 896, 915 (9th

                                   8   Cir. 2012) (quoting Johnson v. Duffy, 588 F.2d 740, 743-44 (9th Cir. 1978)). In order to state a

                                   9   claim under Section 1983, the complaint must allege: “(1) that a person acting under color of state

                                  10   law committed the conduct at issue, and (2) that the conduct deprived the claimant of some right,

                                  11   privilege, or immunity protected by the Constitution or laws of the United States.” Leer v.

                                  12   Murphy, 844 F.2d 628, 632-33 (9th Cir. 1988).
Northern District of California
 United States District Court




                                  13            Olajide’s complaint does not state a claim under Section 1983 because it does not identify

                                  14   any specific conduct by the State of California or Becerra that resulted in a “depriv[ation]” of

                                  15   Olajide’s right to “enjoy[ ] private property rights” secured by the Fourteenth Amendment.

                                  16   Compl. ¶ 21. It also does not allege how Olajide’s Fourteenth Amendment rights were violated.

                                  17            In sum, Olajide’s complaint fails to state a claim for misrepresentation or a claim under

                                  18   Section 1983.

                                  19            If the court dismisses a complaint, it “should grant leave to amend even if no request to

                                  20   amend the pleading was made, unless it determines that the pleadings could not possibly be cured

                                  21   by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000). Here, the

                                  22   court gave Olajide the opportunity at the hearing to explain his claims, but he was unable to

                                  23   articulate a decipherable theory underlying his claims. The court finds Olajide’s allegations are

                                  24   frivolous and fanciful and dismisses the complaint with prejudice and without leave to amend.

                                  25   II.      MOTION FOR PRELIMINARY INJUNCTION
                                  26            As noted, Olajide filed an “Emergency Motion for Order to Institute Appropriate

                                  27   Proceedings to Preliminarily and Permanently Enjoin Defendants.”

                                  28            “A preliminary injunction is an extraordinary remedy never awarded as of right.” Winter
                                                                                           4
                                          Case 4:20-cv-08942-DMR Document 22 Filed 03/29/21 Page 5 of 11




                                   1   v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). A plaintiff seeking preliminary injunctive

                                   2   relief must establish that (1) they are likely to succeed on the merits of the claims; (2) they are

                                   3   likely to suffer irreparable harm in the absence of preliminary relief; (3) the balance of hardships

                                   4   tips in their favor; and (4) a preliminary injunction is in the public interest. Id. at 20. “The first

                                   5   factor under Winter is the most important—likely success on the merits.” Garcia v. Google, Inc.,

                                   6   786 F.3d 733, 740 (9th Cir. 2015). As Olajide’s complaint fails to state a claim upon which relief

                                   7   may be granted, he has failed to demonstrate a likelihood of success on the merits for purposes of

                                   8   preliminary injunctive relief. “Because it is a threshold inquiry, when ‘a plaintiff has failed to

                                   9   show the likelihood of success on the merits, [courts] need not consider the remaining three

                                  10   [Winter elements].’” Id. (quoting Ass;n des Eleveurs de Canards et d’Oies du Quebec v. Harris,

                                  11   729 F.3d 937, 944 (9th Cir. 2013)). Accordingly, Olajide’s motion for a preliminary injunction is

                                  12   denied.
Northern District of California
 United States District Court




                                  13   III.      VEXATIOUS LITIGANT MOTION
                                  14             A. Request for Judicial Notice
                                  15             In support of the vexatious litigant motion, Defendants filed a request for judicial notice.

                                  16   [Docket No. 15-1 (“RJN”).]

                                  17             Federal Rule of Evidence 201 permits a court to take judicial notice of adjudicative facts.

                                  18   “The court may judicially notice a fact that is not subject to reasonable dispute because it: (1) is

                                  19   generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily

                                  20   determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201.

                                  21   “[A] court may take judicial notice of ‘matters of public record,’” Lee v. City of Los Angeles, 250

                                  22   F.3d 668, 689 (9th Cir. 2001) (citing Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir.

                                  23   1986)), as well as “proceedings in other courts, both within and without the federal judicial

                                  24   system, if those proceedings have a direct relation to the matters at issue.” U.S. ex rel Robinson
                                       Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
                                  25
                                                 Defendants ask the court to take judicial notice of the following documents:
                                  26
                                                 •   Exhibit A: January 3, 2017 order by the Honorable Maxine M. Chesney dismissing
                                  27
                                                     Olajide’s second amended complaint with prejudice in Olajide v. Federal Reserve
                                  28
                                                                                           5
                                         Case 4:20-cv-08942-DMR Document 22 Filed 03/29/21 Page 6 of 11




                                   1              Bank of San Francisco, Northern District of California Case No. 16-cv-04472 MMC;

                                   2          •   Exhibit B: August 15, 2016 order by the Honorable Jon S. Tigar dismissing Olajide’s

                                   3              complaint with prejudice in Olajide v. Rolefson, Northern District of California Case

                                   4              No. 16-cv-01163 JST;

                                   5          •   Exhibit C: March 10, 2020 order by the Honorable William H. Alsup dismissing

                                   6              Olajide’s complaint with prejudice in Olajide v. Newsome, Northern District of

                                   7              California Case No. 19-cv-08048 WHA;

                                   8          •   Exhibit D: June 7, 2018 order by the Honorable William H. Alsup dismissing sua

                                   9              sponte Olajide’s complaint with prejudice in Olajide v. Brown, Northern District of

                                  10              California Case No. 18-cv-03151 WHA;
                                              •   Exhibit E: August 23, 2018 order by the Honorable William H. Orrick dismissing
                                  11
                                                  Olajide’s complaint with prejudice in Olajide v. Brown, Northern District of California
                                  12
Northern District of California
 United States District Court




                                                  Case No. 18-cv-04823 WHO;
                                  13
                                              •   Exhibit F: July 6, 2018 order by the Honorable Charles R. Breyer dismissing Olajide’s
                                  14
                                                  complaint with prejudice in Olajide v. Brown, Northern District of California Case No.
                                  15
                                                  18-cv-03991 CRB; and
                                  16
                                              •   Exhibit G: July 16, 2018 order by the Honorable Edward M. Chen dismissing Olajide’s
                                  17
                                                  complaint with prejudice in Olajide v. Brown, Northern District of California Case No.
                                  18
                                                  18-cv-04225 EMC.
                                  19
                                              Having reviewed Exhibits A though G, the court finds that all of these exhibits contain
                                  20
                                       matters of public record that are relevant to the issues before the court. Accordingly, the court
                                  21
                                       takes judicial notice of Exhibits A through G.
                                  22
                                              The court also sua sponte takes judicial notice of court orders in a similar proceeding that
                                  23
                                       Olajide filed in the United States District Court, Eastern District of California. See Olajide v.
                                  24
                                       Brown, Eastern District of California Case No. 2:17-cv-02168-TLN-KJN PS (filed Oct. 18, 2017).
                                  25
                                       The orders include the January 30, 2018 order by the Honorable Kendall J. Newman
                                  26
                                       recommending that Olajide’s complaint be dismissed with prejudice, and the February 20, 2018
                                  27
                                       order by the Honorable Troy L. Nunley adopting the recommendation and dismissing the
                                  28
                                                                                         6
                                           Case 4:20-cv-08942-DMR Document 22 Filed 03/29/21 Page 7 of 11




                                   1   complaint with prejudice. See Fed. R. Evid. 201(c)(1) (“[t]he court . . . may take judicial notice on

                                   2   its own”).

                                   3           B. Legal Standard
                                   4           “Flagrant abuse of the judicial process cannot be tolerated because it enables one person to

                                   5   preempt the use of judicial time that properly could be used to consider the meritorious claims of

                                   6   other litigants.” De Long v. Hennessey, 912 F.2d 1144, 1148 (9th Cir. 1990). Under the All Writs

                                   7   Act, a district court has “the inherent power . . . to regulate the activities of abusive litigants by

                                   8   imposing carefully tailored restrictions under the appropriate circumstances,” including through

                                   9   the use of pre-filing orders. Id. at 1147 (internal quotation marks omitted). However, such orders

                                  10   are “an extreme remedy that should rarely be used.” Molski v. Evergreen Dynasty Corp., 500 F.3d

                                  11   1047, 1057 (9th Cir. 2007). “Restricting access to the courts is . . . a serious matter” that carries

                                  12   constitutional implications. Ringgold-Lockhart v. Cty. of Los Angeles, 761 F.3d 1057, 1061 (9th
Northern District of California
 United States District Court




                                  13   Cir. 2014); see also Molski, 500 F.3d at 1057 (“Courts should not enter pre-filing orders with
                                       undue haste because such sanctions can tread on a litigant’s due process right of access to the
                                  14
                                       courts.”).
                                  15

                                  16           C. Discussion
                                               Defendants move for an order declaring Olajide a vexatious litigant and for the issuance of
                                  17
                                       a pre-filing order based on his “excessively litigious conduct, the repeated frivolity of his claims,
                                  18
                                       and the resultant consumption of Court time and resources.” VL Mot. 3. They contend that
                                  19
                                       Olajide satisfies the definition of a vexatious litigant as “a person who . . . [i]n the immediately
                                  20
                                       preceding seven-year period has commenced, prosecuted, or maintained in propria persona at least
                                  21
                                       five litigations other than in a small claims court that have been . . . finally determined adversely
                                  22
                                       to the person . . .” VL Mot. 5 (quoting Cal. Civ. Proc. Code § 391(b)(1)). Olajide did not file an
                                  23
                                       opposition to the motion.1
                                  24

                                  25

                                  26
                                       1
                                         Pursuant to Local Rule 7-3(a), any opposition to Defendants’ motion was due by February 12,
                                       2021. Olajide did not file a response to the motion. On March 18, 2021, he filed a “Motion for
                                  27   Judicial Notice of an Adjudicative Fact” that asks the court to take judicial notice of the fact “that
                                       from a photograph of his likeness affixed upon a Certificate of Citizenship . . . he does appear to
                                  28   be identified by race and other descriptions as a ‘black’ person born in Nigeria . . .” [Docket No.
                                       20.] The relevance of this filing is not apparent.
                                                                                          7
                                         Case 4:20-cv-08942-DMR Document 22 Filed 03/29/21 Page 8 of 11




                                   1           In De Long, the Ninth Circuit outlined four factors that district courts must consider before

                                   2   entering a pre-filing order against a litigant. First, the litigant must be given notice and an

                                   3   opportunity to be heard. De Long, 912 F.2d at 1147. Second, the district court must “create an

                                   4   adequate record for review.” Id. Third, the court must make “substantive findings as to the

                                   5   frivolous or harassing nature of the litigant’s actions.” Id. at 1148 (quoting In re Powell, 851 F.2d

                                   6   427, 431 (D.C. Cir. 1988)). Finally, pre-filing restrictive orders “must be narrowly tailored to

                                   7   closely fit the specific vice encountered.” Id.

                                   8                   1.      Notice and Opportunity to be Heard

                                   9           The first factor “simply requires that the litigant be given an opportunity to oppose the

                                  10   order before it is entered.” Ou-Young v. Roberts, No. 13-cv-4442-EMC, 2013 WL 6732118, at *8

                                  11   (N.D. Cal. Dec. 20, 2013). No hearing is required as long as the party potentially subject to a pre-
                                       filing order has the opportunity to fully brief the issue. Reddy v. MedQuist, Inc., No. 12-cv-
                                  12
Northern District of California
 United States District Court




                                       01324-PSG, 2012 WL 6020010, at *3 (N.D. Cal. Dec. 3, 2012).
                                  13
                                               Here, Olajide had the opportunity to file an opposition to the motion and also presented
                                  14
                                       oral argument. Accordingly, the first De Long factor has been met here. See Pac. Harbor
                                  15
                                       Capital, Inc. v. Carnival Airlines, Inc., 210 F.3d 1112, 1118 (9th Cir. 2000) (holding that the
                                  16
                                       opportunity to be heard does not require “an oral or evidentiary hearing on the issue”; due process
                                  17
                                       is satisfied by the opportunity to brief the issue).
                                  18
                                                       2.      Adequate Record for Review
                                  19
                                               The second De Long factor requires the court to create an adequate record for review. De
                                  20
                                       Long, 912 F.2d at 1147. An adequate record for review “should include a listing of all the cases
                                  21
                                       and motions that led the district court to conclude that a vexatious litigant order is needed.” Id. At
                                  22
                                       the least, the record must “show, in some manner, that the litigant’s activities were numerous or
                                  23
                                       abusive.” Id.
                                  24
                                               Counting the current lawsuit, Olajide has filed at least eight unsuccessful lawsuits in this
                                  25
                                       district since 2016, including at least five lawsuits against the governor of the State of California.
                                  26
                                       RJN Exs. A-G. He also filed a similar unsuccessful lawsuit in the Eastern District of California.
                                  27
                                       All of these cases were dismissed at the pleading stage for failure to state a claim and/or lack of
                                  28
                                                                                              8
                                         Case 4:20-cv-08942-DMR Document 22 Filed 03/29/21 Page 9 of 11




                                   1   subject matter jurisdiction or dismissed pursuant to the IFP statute, 28 U.S.C. § 1915(e)(2)(B).

                                   2   Based on the court’s review of Olajide’s actions in this district and in the Eastern District of

                                   3   California, the court finds that there is an adequate record for review.

                                   4                  3.      Frivolous or Harassing Filings
                                   5          The third De Long factor “gets to the heart of the vexatious litigant analysis,” Molski, 500

                                   6   F.3d at 1059, and requires the court to “make substantive findings as to the frivolous or harassing

                                   7   nature of the litigant’s actions.” De Long, 912 F.2d at 1148 (quoting In re Powell, 851 F.2d at

                                   8   431.). “To decide whether the litigant’s actions are frivolous or harassing, the district court must

                                   9   look at both the number and content of the filings as indicia of the frivolousness of the litigant’s

                                  10   claims.” Molski, 500 F.3d at 1059 (quoting De Long, 912 F.2d at 1148) (further citations

                                  11   omitted).

                                  12          The record supports the conclusion that Olajide’s actions are frivolous. Each of the actions
Northern District of California
 United States District Court




                                  13   Olajide has filed since 2016 have been dismissed with prejudice. None made it past the pleading

                                  14   stage. Olajide filed six of the eight complaints against the governor of the State of California. He

                                  15   filed a seventh against a state court judge, and the court found the defendant was “absolutely

                                  16   immune” from Olajide’s claims for monetary relief. Moreover, multiple courts concluded that

                                  17   Olajide’s allegations were “frivolous,” “fanciful,” or “incomprehensible,” making the following

                                  18   observations about Olajide’s allegations:

                                  19          •    “The fourteen-page complaint is incomprehensible” and the “complaint is so frivolous

                                  20               and incomprehensible that permission to proceed will not be allowed,” Olajide v.

                                  21               Brown, No. 18-cv-03151-WHA;

                                  22          •    “The Complaint before me, as his complaints in his prior cases, is rambling and

                                  23               difficult to understand . . . [b]ecause his allegations are frivolous and fanciful, with the

                                  24               added reason that they are similar to ones he made in prior dismissed cases, this case

                                  25               too is DISMISSED, and dismissed without leave to amend,” Olajide v. Brown, No. 18-

                                  26               cv-04823-WHO;

                                  27          •    “Mr. Olajide’s complaint is rambling and very difficult to understand . . . Mr. Olajide’s

                                  28               complaint is so fanciful that a dismissal with prejudice is warranted,” Olajide v. Brown,

                                                                                           9
                                         Case 4:20-cv-08942-DMR Document 22 Filed 03/29/21 Page 10 of 11




                                   1               No. 18-cv-04225-EMC;

                                   2           •   “The Complaint in this case is rambling and hard to comprehend,” Olajide v. Brown,

                                   3               No. 18-cv-03991-CRB;

                                   4           •   “Plaintiff’s complaint is vague, difficult to follow, and at times nonsensical,” Olajide v.

                                   5               Brown, No. 2:17-cv-02168-TLN-KJN PS;

                                   6           •   “The facts of this case are difficult to decipher from Plaintiff’s complaint,” Olajide v.

                                   7               Rolefson, No. 16-cv-01163-JST; and

                                   8           •   “the First Amended Complaint raises no specific allegations against defendants,

                                   9               beyond their overall involvement in the ‘regime.’” Olajide v. Newsome, No. 19-cv-

                                  10               08048-WHA.

                                  11           In sum, the record demonstrates that Olajide has continued to file complaints that are

                                  12   frivolous as well as indecipherable and incomprehensible, and that his filings have unnecessarily
Northern District of California
 United States District Court




                                  13   consumed court time and resources.

                                  14                   4.      Tailoring of Pre-Filing Order
                                  15           “The fourth and final factor in the De Long standard is that the pre-filing order must be

                                  16   narrowly tailored to the vexatious litigant’s wrongful behavior.” Molski, 500 F.3d at 1061. For

                                  17   example, pre-filing orders that restrict a litigant’s ability to file any suit, in any district, are

                                  18   overbroad. See id. However, Molski upheld a pre-filing order that prevented the plaintiff from

                                  19   filing ADA cases in the Central District of California. Id. The record in this case relates almost

                                  20   entirely to complaints filed against the governor of the State of California, and Olajide brings the

                                  21   instant case against a different elected official of the State of California. The court finds that it is

                                  22   appropriate to restrict the pre-filing order to cases brought against the State of California, the

                                  23   governor of the State of California, and the California Attorney General. In addition, the pre-filing

                                  24   order will apply only to cases Olajide files in the Northern District of California. The order will

                                  25   not prevent Olajide from filing cases in this district; rather, it will merely subject his complaints to

                                  26   an initial review to determine whether they plausibly allege non-frivolous claims for relief against

                                  27   the specified Defendants. This order is appropriate to protect the State of California and certain of

                                  28   its elected officials from needlessly litigating the same issues across multiple cases and judges.
                                                                                            10
                                         Case 4:20-cv-08942-DMR Document 22 Filed 03/29/21 Page 11 of 11



                                       IV.     CONCLUSION
                                   1
                                               For the foregoing reasons, Defendants’ motion for an order declaring Olajide a vexatious
                                   2
                                       litigant is granted. Oladapo Olajide aka Ronald Olajide is enjoined from filing any civil action in
                                   3
                                       the Northern District of California against the State of California, the governor of the State of
                                   4   California, and the California Attorney General without first obtaining certification from the
                                   5   general duty judge that his complaints plausibly allege claims for relief and are not frivolous or
                                   6   fanciful. The Clerk of the Court shall not file or accept any further complaints filed by Olajide. If
                                   7   Olajide wishes to file a complaint, he must provide a copy of such complaint, a letter requesting

                                   8   that the complaint be filed, and a copy of this order to the Clerk of the Court. The Clerk shall

                                   9   forward the complaint, letter, and copy of this order to the general duty judge for a determination

                                  10   of whether the complaint should be accepted for filing. Any violation of this order will expose
                                       Olajide to a contempt hearing and appropriate sanctions, and any action filed in violation of this
                                  11
                                       order will be subject to dismissal.
                                  12
Northern District of California




                                               Defendants’ motion to dismiss the complaint is granted and the complaint is dismissed
 United States District Court




                                  13
                                       with prejudice. Olajide’s motion for a preliminary injunction is denied. The Clerk of the Court
                                  14
                                                                                                                ISTRIC
                                                                                                            ES D
                                       shall close this case.
                                                                                                           T          TC
                                                                                                         TA
                                  15




                                                                                                                               O
                                                                                                    S




                                                                                                                                U
                                  16
                                                                                                   ED




                                               IT IS SO ORDERED.




                                                                                                                                 RT
                                                                                                                        DERED
                                                                                               UNIT




                                                                                                                O OR
                                                                                                        IT IS S
                                  17
                                       Dated: March 29, 2021




                                                                                                                                       R NIA
                                  18
                                                                                         ______________________________________
                                                                                                       Donna M. Ryu   M. Ryu
                                                                                               NO




                                  19
                                                                                                             Do n n a
                                                                                                      JudgeMagistrate
                                                                                               United States           Judge           FO
                                                                                                 RT




                                  20
                                                                                                                                   LI

                                                                                                        ER
                                                                                                   H




                                                                                                                                A


                                                                                                             N                     C
                                  21                                                                                           F
                                                                                                                 D IS T IC T O
                                  22
                                                                                                                       R

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         11
